Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 1 of 12 PageID 86




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

GAROLD L. WOOD,
    Plaintiff,

v.                                                  Case No. 3:20-cv-1446-HES-PBD

CMRE FINANCIAL SERVICES,
      Defendant.
______________________________/

                    CASE MANAGEMENT & SCHEDULING ORDER

        This cause is before the Court following the Case Management Report (Doc.

17), and the Court having considered the positions of the parties, it is ORDERED:

1. The Court imposes these deadlines:

         Discovery Deadline                     April 22, 2022
         Dispositive and Daubert Motions        May 27, 2022
         Final Pretrial Conference              September 14, 2022 at 10:00 a.m.
         Trial Term                             November 7, 2022 at 9:30 a.m.

     If other deadlines have been agreed to, requested, and outlined in the Case

     Management Report, those deadlines are controlling between the parties, but will

     not be set by the Court; unless a good faith dispute arises.

2. A separate mediation Order will be entered.

3. The discovery deadline is the final date for discovery. All discovery requests and

     motions must be filed so the desired discovery will be due before the discovery

     completion date. Any disputes requiring Court intervention shall be made by

     proper motion immediately. Discovery requiring a later due date will only be
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 2 of 12 PageID 87




   permitted on Court Order or by a filed stipulation of the parties, and only where

   the other Court established deadlines, such as dispositive motions and trial, will

   not be delayed. A stipulation to the continuance of discovery anticipates no

   discovery disputes, therefore the Court will not hear discovery disputes arising

   during the stipulated continuance.

4. Motions:

      a. Motions to amend or for continuance of any pretrial conference, hearing, or

         trial filed after this Order are disfavored.

      b. Motions in Limine shall be filed with the Pretrial Stipulation no later than

         noon, seven working days before the Final Pretrial Conference.

5. The Final Pretrial Conference will be held in Courtroom 10C, 10th Floor, United

   States Courthouse, 300 North Hogan Street, Jacksonville, Florida on the date

   noted above.

6. Final Pretrial Meeting and Stipulation:

      a. The parties must meet the pretrial disclosure requirements and deadlines in

         Fed. R. Civ. P. 26(a)(3) and timely adhere to all requirements in Local Rule

         3.06 about Final Pretrial Procedures.

      b. At a meeting initiated by counsel for Plaintiff(s), the lead attorneys for all

         parties are directed to meet in person no later than fourteen days before the

         pretrial conference and in good faith:

              i. Discuss the possibility for settlement;


                                            2
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 3 of 12 PageID 88




            ii. Discuss the efficient presentation of the evidence and the duration of

               the trial;

           iii. Stipulate to as many facts and legal issues as possible;

           iv. Prepare a pretrial stipulation under this Order;

            v. Examine all exhibits and documents proposed to be used;

           vi. Exchange the names, telephone numbers, and addresses of all

               witnesses whom counsel actually intend to call;

          vii. Review all depositions to be offered for any purpose other than

               impeachment to resolve objections to the portions to be offered in

               evidence; and

          viii. Complete all matters which may expedite the pretrial and trial.

      c. A Pretrial Stipulation shall be filed no later than noon seven working days

         before the Final Pretrial Conference. Two copies must be provided to

         Judge Schlesinger’s Chambers. The Pretrial Stipulation must contain:

            i. The basis for the Court’s jurisdiction.

            ii. A concise statement of the action.

           iii. A concise statement of each party’s position.

           iv. For each party, a list and description of all exhibits to be introduced.

                   1. Before preparing the pretrial stipulation, the parties shall meet,

                      exchange copies of all proposed exhibits, and agree as to their

                      authenticity and relevancy. Each list of proposed exhibits must


                                          3
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 4 of 12 PageID 89




                    describe the exhibits to be admitted without objection, and the

                    exhibits to which there will be an objection, noting by whom

                    the objection is made (if there are multiple adverse parties), and

                    the nature of the objection. If no agreement can be reached

                    about certain exhibits, memoranda shall be filed as least five

                    working days before the trial stating the parties’ respective

                    positions. Markers identifying each exhibit should be attached

                    to the exhibits when they are shown to opposing counsel during

                    preparation of the pretrial stipulation.

                 2. If a party thinks good cause exists for not disclosing exhibits to

                    be used solely for impeachment, that party may make an ex

                    parte request for a conference with the Court to make its

                    position known in camera.

                 3. When seeking to preserve trade secrets or privileges, the listing

                    of exhibits may be made subject to a protective order or any

                    other fashion as the Court may direct. If such exhibits exist, the

                    parties shall disclose them in the pretrial stipulation and be

                    prepared to discuss the exhibits alleged to be privileged (or to

                    contain trade secrets, etc.) at the pretrial conference.

                 4. Copies of all exhibits must be submitted to opposing counsel.

                 5. If this is a jury trial and counsel desires to display exhibits to

                    the jury, then sufficient copies of the exhibits must be available
                                        4
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 5 of 12 PageID 90




                    to provide each juror with a copy. Alternatively, enlarged

                    photographic or projected copies may be used.

                 6. Only exhibits in the exhibit list in the pretrial stipulation and/or

                    for which memoranda have been submitted shall be used at

                    trial, unless the Court orders otherwise.

                 7. A bench book of exhibits shall be delivered to Judge

                    Schlesinger’s Chambers five working days before the trial.

                 8. On the first day of trial, a list of exhibits properly marked for

                    identification which counsel desires to use during trial must be

                    submitted to the Court.

                 9. A list of each witness by name only with a notation of:

                        a. A good faith indication of the witnesses who will be

                           called absent reasonable notice to opposing counsel and

                           the witnesses that may be called.

                        b. Each objection to the witness’s testifying.

                        c. The witnesses’ addresses and a statement of the general

                           subject matter of their testimony—it is insufficient to

                           designate the witness as “fact,” “medical,” or “expert.”

                        d. Any witness not included in the list may not testify

                           unless agreeable to all parties and their addition does not

                           affect the trial date. This restriction does not apply to


                                         5
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 6 of 12 PageID 91




                           rebuttal witnesses or documents when necessity cannot

                           be reasonably anticipated.

                 10. A list of each expert witness, with a notation of:

                       a. the substance of the testimony,

                       b. each objection to the witness’s testifying, and

                       c. Counsel shall certify they have exchanged expert

                           reports. Expert witnesses whose reports have not been

                           furnished opposing counsel may not testify to opinions

                           not included in the reports timely furnished. Except for

                           good cause shown, the Court will permit no witness to

                           testify unless there has been compliance with this and

                           prior Court Orders.

                 11. A concise breakdown of the type and amount of monetary

                    damages. Whenever special damages are sought, they must be

                    itemized with particularity.

                 12. For each party, a list of all deposition testimony to be offered

                    into evidence in lieu of live testimony, unless the deposition is

                    only for impeachment;

                       a. Before trial, the parties shall meet and agree as to

                           eliminating all irrelevant and repetitive matter and all

                           colloquy between counsel in the depositions.


                                        6
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 7 of 12 PageID 92




                       b. The parties shall, in good faith, attempt to resolve all

                           objections to testimony.

                       c. If objections cannot be resolved, the parties shall file no

                           later   than five    working days       before   trial, a

                           memorandum identifying the portions of the deposition,

                           the grounds for objection, and statements of authorities

                           supporting their positions.

                 13. A concise statement of each admitted fact requiring no proof at

                    trial, with any specific reservations directed to such admissions.

                 14. A concise statement of each agreed principle of law, including

                    agreements reached under Fed. R. Evid. 502.

                 15. A concise statement of each issue of fact without incorporating

                    another paper.

                 16. A concise statement of each issue of law, without incorporating

                    another paper, which remains for Court determination.

                 17. A statement of the usefulness of further settlement discussions.

                 18. In non-jury cases, the parties shall, at least five working days

                    before trial, submit to the Court a summary of:

                       a. What each party intended to prove; and

                       b. Convey the deposition testimony, including, where

                           appropriate, particular page and line references.


                                        7
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 8 of 12 PageID 93




                 19. Each party shall submit a list and brief description of any

                    charts, graphs, models, schematic diagrams, and similar

                    objects which, although not to be offered in evidence, counsel

                    intends to use in opening statements or closing arguments. The

                    stipulation must contain a statement that the parties do not

                    object to using the listed objects for such purpose or a statement

                    of the objections to their use. There must also be a statement

                    that if any other such objects are to be used, they will be

                    submitted to opposing counsel at least ten days before trial. If

                    there is opposition to the object’s use, the dispute must be

                    submitted to the Court at least five working days before trial.

                 20. Whenever an issue involves the following it should be specified

                    with particularity: the seaworthiness of a vessel or the alleged

                    unsafe condition of property; the negligence of the Defendant

                    or the contributory or comparative negligence of the Plaintiff;

                    personal injuries, the nature and extent of the injuries and of

                    any alleged disability; the alleged breach of a contractual

                    obligation, the act or omissions relied upon as constituting the

                    claimed breach; the meaning of a contract or other writing, all

                    facts and circumstances surrounding before and after

                    execution, both those admitted and those in issue, which each

                    party contends aid interpretation; duress, fraud or mistake and
                                        8
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 9 of 12 PageID 94




                    the facts and circumstances relied upon as constituting the

                    claimed duress, fraud or mistake; and if conspiracy is charged,

                    the facts and circumstances constituting the conspiracy.

                 21. A list of all motions or other matters requiring Court action.

                 22. A concise statement of any disagreement as to the application

                    of the Federal Rules of Evidence or of Civil Procedure.

                 23. A realistic estimate of the number of trial days required. If

                    counsel cannot agree upon the number of trial days required,

                    the estimate of each side should be given.

                 24. A statement indicating if the case is a jury or non-jury case. If

                    a jury trial case, the parties must indicate if the jury trial applies

                    to all aspects of the case or only to certain issues.

                 25. A statement describing any other matters that might expedite

                    the case’s disposition.

                 26. The pretrial stipulation must contain the signatures of counsel

                    for all parties and/or any pro se party, and these must follow

                    these   statements:       “The   possibility   of   settlement   was

                    considered. In preparing this final pretrial statement, I have

                    aimed for the just, speedy, and inexpensive resolution of this

                    action. This pretrial stipulation has been formulated after

                    conference at which counsel for the respective parties have



                                          9
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 10 of 12 PageID 95




                      appeared in person. Reasonable opportunity has been afforded

                      counsel for corrections, or additions, before signing. Hereafter,

                      this stipulation will control the course of the trial and may not

                      be amended except by consent of the parties and the Court, or

                      by order of the Court to prevent manifest injustice.”

7. This case is set for jury trial in Courtroom 10C, 10th Floor, United States

   Courthouse, 300 North Hogan Street, Jacksonville, Florida, during the trial term

   commencing on the date specified above.

      a. Trial Brief or Memorandum: No later than five working days before the

         trial term, or at such other time as the Court may direct, each party shall file

         with the Clerk and opposing counsel and send two copies directly to Judge

         Schlesinger’s Chambers:

            i. A trial brief or memorandum with authorities and arguments

               supporting counsel’s position on all disputed issues of law; and

            ii. In any jury trial, any special questions that the Court is asked to put

               to prospective jurors on voir dire and a complete set of all written

               requests for instructions to the jury.

      b. Counsel must meet to exchange proposed jury instructions and submit an

         agreed-to set of jury instructions. If there are requested instructions upon

         which they cannot agree, the objecting counsel shall state, in writing, specific




                                          10
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 11 of 12 PageID 96




          objections, citing authorities, and any alternative instruction which counsel

          consider more appropriate.

      c. Supplemental requests for instructions may be submitted before the

          arguments to the jury. All instruction requests must be marked with the

          name and number of the case, must contain citations to supporting

          authorities, if any, shall designate the submitting party, and if there are

          multiple requests by a party they shall be numbered sequentially. No more

          than one instruction a page is permitted.

      d. In a non-jury trial case, proposed findings of facts and conclusions of law.

8. Failure by counsel or an unrepresented party to appear at the Final Pretrial

   Conference or to Comply with the Requirements of this Order will subject the

   party or attorney to appropriate sanctions under the rules, and may cause

   dismissal or striking of all pleadings of the failing party or person.

9. All meetings of counsel, including the Final Pretrial Conference, shall be attended

   by counsel who will participate in the trial and who is vested with full authority to

   make and solicit disclosures and agreements touching all matters pertaining to trial

   to accomplish the intended purposes of the pretrial procedure.

10. If the dates set in this Order for Final Pretrial Conference and/or trial are continued

   or otherwise modified, the remaining provisions of this Order shall remain in full




                                            11
Case 3:20-cv-01446-HES-PDB Document 18 Filed 05/10/21 Page 12 of 12 PageID 97




   force and effect.

   DONE and ORDERED at Jacksonville, Florida, this 10th day of May 2021.


                                          HARVEY E. SCHLESINGER
                                          United States District Judge


                                   By:    /S/ Timothy P. Luksha ___
                                          Timothy P. Luksha
                                          Courtroom Deputy/Jury Clerk

Copies to:
Alexander Taylor, Esq.
John Brennan, Jr., Esq.
Stephen Watkins, Esq.
Davis Kaminski, Esq.




                                     12
